DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 04/02/2021. Claims 4-5, 19, and 31 were canceled before. Claims 1-3, 6-18, 20-30, and 32-33 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
Applicant argues, page 10 of the remarks, “Patel, Bodrozic, Gielarowski, and Chang – alone or in combination – do not teach or suggest ‘wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the second signal and the first signal communicated outside the testing phase of operation,’ as recited in amended independent claim 1.”
The Examiner respectfully disagrees. As established below by the Examiner, both Bodrozic and Gielarowski teaches features of the above claim limitation.
Applicant argues, page 11 of the remarks, “the disable input described in Bodrozic fails to teach or suggest any second loopback pin, at least because Bodrozic does not provide any example in which the disable input ‘communicate[s] feedback data,’ as recited in amended independent claim 1. That is, the disable input of Bodrozic is never used to provide feedback or other information to memory interface controller 50 – rather, the disable input is merely an input to the receiver through which the memory interface controller can disable the receiver. Accordingly, the disable input described in 
The Examiner respectfully disagrees. In the claims (for example, claim 1) as well as in the instant specification, there is no controlling definition of what feedback data is. Under the broadest reasonable interpretation (BRI), an enabling/disabling signal as described by Bodrozic may be interpreted as feedback data. This is because during a loopback test mode, the address information may be looped back to a buffer or a queue of the memory controller, para 0035 and FIG. 2 of Bodrozic. Referring to FIG. 2 of Bodrozic, the disable input clearly enables/disables the receiver 72, para 0045 and FIG. 2 of Bodrozic. During normal operation, the receiver is disabled using the disable input of the receiver since address information is unidirectional during normal mode of operation, para 0045 of Bodrozic. However, as cited above (para 0035), during loopback test mode, the address information is looped back to a buffer or a queue of the memory controller by enabling the receiver 72 using the enable/disable input of the receiver. Thus, Bodrozic teaches a second loopback pin (the enable/disable input of receiver 72) configured to communicate feedback data (i.e., the enable/disable input of receiver 72 provides an enabling signal) during the loopback test mode.
Furthermore, claims are given their broadest reasonable interpretation based on the specification and the drawings. FIG. 4 of the instant drawings shows two loopback pins 460 and 470. FIG. 5 of the instant drawings shows two loopback pins 560 and 570. Referring to FIG. 4 of the instant drawings, loopback pin 470 is connected via a signal line 475 to a transistor 465. Transistor 465 shows the circuit symbol of a field-effect 
Returning to the reference Bodrozic, the disable input of Bodrozic (which is clearly connected to a gate of a transistor as would be recognized by those of skill in the art) provides an enabling signal to enable receiver 72 during a loopback test mode to loopback the address information to a buffer or a queue of the memory controller. Under the broadest reasonable interpretation, the enabling signal is interpreted as feedback data since there is no controlling definition of feedback data in the claims as well as in the instant filed specification. Even more, the enabling signal to receiver 72 of Bodrozic is commensurate with loopback pins 470 and 570 respectively illustrated in FIGS. 4 and 5 of the instant drawings as enabling/disabling respectively transistors 465 and 565. 
It is further submitted that Bodrozic also teaches the amended claim limitation “the second signal and the first signal communicated outside the testing phase of operation” as required by amended independent claim 1 and similarly required by other independent claims. First, the broadest reasonable interpretation of the above claim limitation is that the first and the second signal which are transmitted over loopback pins and these signals are communicated outside of a testing phase. In other words, these 
    Returning to the Bodrozic reference, FIG. 2 of Bodrozic illustrates address/control pins that are connected to driver 66 and receiver 72. Receiver 72 is only enabled during the loopback test mode and is disabled during normal operation, para 0045 of Bodrozic. However, during normal operation, address/control information is unidirectional and these information are transmitted via the drivers 66. Although a single driver 66 connected to the address/control pin is illustrated in FIG. 2, Bodrozic mentions a plurality of drivers 66 may be present, para 0054 of Bodrozic. Accordingly, during normal mode of operation, address/control information are transmitted to the memory device through the address/control pins using a plurality of drivers 66. Hence, Bodrozic teaches “the second signal and the first signal communicated outside the testing phase of operation” as required by amended independent claim 1 and similarly required by other independent claims.
Furthermore, it is respectfully submitted that, and as pointed out before in the beginning of this Office Action, Gielarowski also teaches “wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the second signal and the first signal communicated 
Applicant argues, pages 11-12 of the remarks, regarding the Gielarowski reference that “Gielarowski relates exclusively to using loopbacks for testing and does not provide any example of using loopbacks to carry signals other than test-related signals. Thus, Gielarowski fails to teach or suggest ‘wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the second signal and the first signal communicated outside the testing phase of operation,’ as recited in amended independent claim 1. Further, any combination of Gielarowski to teach or suggest the first loopback pin and the second loopback or a function thereof is improper as using the loopbacks described in Gielarowski to communicate any signal ‘outside [a] testing phase of operation,’ as recited in amended independent claim 1, would yield unpredictable results.”
The Examiner respectfully disagrees. Gielarowski generally describes using JTAG (Joint Test Action Group) test interface to facilitate loopback testing in a circuit that lacks a JTAG interface, para 0004 of Gielarowski. It is respectfully submitted that Gielarowski also describes how to break a loopback pin for normal system functioning. For example, referring to para 0024 and FIG. 1 of Gielarowski, “the path of loopback 108 may contain a transistor to act like a switch. Setting the control register 105 to a value ‘0’ would turn the transistor ‘off’, deactivate the loopback 108, and allow the downstream circuit 102 to function normally. Setting the control register 105 to a value ‘1’ would turn the transistor ‘on’ and activate the loopback 108 for testing.” Para 0024 and FIG. 1 of Gielarowski (emphasis added). Thus, Gielarowski describes both normal 
Accordingly, the loopback 108 in FIG. 1 and the loopback 308 in FIG. 3 (which was cited in the Office Action) both perform normal system operation as well as test mode operation. 
Moreover, since Gielarowski teaches both a normal and test mode of operation, combining Gielarowski with other references would not yield unpredictable results as claimed by the Applicant.
Therefore, Gielarowski teaches “wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the second signal and the first signal communicated outside the testing phase of operation” as recited in amended independent claim 1 and similarly recited in other independent claims.
In view of the foregoing remarks, independent claims 1, 10, 17, 30, and 32 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-14, 16-17, 20-30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. US 2019/0340142 (“Patel”) in view of Bodrozic et al. US 2011/0035560 (“Bodrozic”) and in further view of Gielarowski et al. US 2016/0282414 (“Gielarowski”).
As per independent claim 1, Patel teaches A method (A method for implementing a DDR5 PMIC (Power Management Integrated Circuit) interface protocol and operation is disclosed, para 0001), comprising:
receiving, at a memory device of a memory system, a first signal from a host device to activate one or more components of the memory device (FIG. 2 illustrates a memory module 50a, para 0030. The memory module 50a comprises an RCD (Registering Clock Driver) circuit 74, para 0031 and FIG. 2. A host memory controller 20 takes the RCD 74 out of a clock stopped power down mode by providing a valid input clock, para 0134);
activating the one or more components of the memory device based at least in part on receiving the first signal from the host device (The host memory controller 20 takes the RCD 74 out of a clock stopped power down mode by providing a valid input clock, para 0134);
sending, to a power management integrated circuit (PMIC) (PMIC 100, para 0066, FIGS. 2 and 4), a second signal (SCL_S may be a clock signal received from a SPD hub 200, para 0056 and FIG. 4) for activating one or more components of the PMIC (The PMIC 100 may activate an RCD interface port 220a and an RCD-PMIC interface 102 in response to the SCL_S signal received at an input port 206b, para 0066 and FIG. 4) based at least in part on activating the one or more components of the memory device (Clearly, the RCD interface port 220a and the RCD-PMIC interface 102 are activated based on the powering of the RCD 74, see FIG. 4),
sending, a third signal from the memory device to selectively couple the memory device with the PMIC based at least in part on the third signal (The number of signals, the number of connections and/or the type of data communicated using the RCD-PMIC interface 102 (i.e., the interface 102 between RCD 74 in the memory module 50a and the PMIC 100, see FIGS. 2-4) may be varied according to the design criteria of a particular implementation, para 0044).
Patel discloses all of the claimed limitations from above. That is, Patel teaches an interface 102 between a memory module 50a comprising an RCD 74 and a PMIC 100 showing all of the required signals of the claim. However, the interface 102 between the memory module 50a comprising the RCD 74 and the PMIC 100 does not make use of loopback pins. Hence, Patel does not explicitly teach “over a first conductive path coupled with a first loopback pin of the memory device” and “to a gate of a transistor over a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin, the transistor”. Furthermore, Patel does not teach “wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the second signal and the first signal communicated outside the testing phase of operation”.
However, in an analogous art in the same field of endeavor, Bodrozic teaches over a first conductive path coupled with a first loopback pin of the memory device (Referring to FIG. 2, drivers 66 are coupled to a plurality of address and control pins to which one or more memory modules are capable of being coupled. The address 
to a gate of a transistor over a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin, the transistor (Referring to FIG. 2, the receivers 72 may include a disable input (mapped to the second loopback pin different from the first loopback pin), and the memory interface controller 50 may disable the receivers 72 during normal mode, para 0045. Those of skill in the art would recognize that the disable input to a receiver 72 is connected to a gate of a transistor);
the second signal and the first signal communicated outside the testing phase of operation (FIG. 2 illustrates address/control pins that are connected to driver 66 and receiver 72. Receiver 72 is only enabled during the loopback test mode and is disabled during normal operation, para 0045. However, during normal operation, address/control information is unidirectional and these information are transmitted via the drivers 66. Although a single driver 66 connected to the address/control pin is illustrated in FIG. 2, a plurality of drivers 66 may be present, para 0054).
Given the teaching of Bodrozic, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Patel with “over a first conductive path coupled with a first loopback pin of the memory device” and “to a gate of a transistor over a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin, the transistor” and “the second signal and the first signal communicated outside the testing phase of operation”. The motivation would be that 
Patel does not teach “wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the second signal and the first signal communicated outside the testing phase of operation”. Bodrozic teaches “the second signal and the first signal communicated outside the testing phase of operation”. Patel and Bodrozic combination was not relied upon to teach “wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation”. 
However, in an analogous art in the same field of endeavor, Gielarowski teaches wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the second signal and the first signal communicated outside the testing phase of operation (FIG. 3 is a conceptual diagram illustrating the testing of interconnects between integrated circuits using multiple loopbacks. Loopback pins 308 and 312 are illustrated in FIG. 3, para 0038. FIG. 4 is flow diagram of a test using multiple loopbacks, para 0042. After completion of the test, at block 414, the captured test value is compared with the originally transmitted value, para 0049 and FIG. 4. Thus, during testing, test data is captured and compared. Paras 0024 and 0059 illustrate both normal and test mode of operations of the loopback pins).
Given the teaching of Gielarowski, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Patel and Bodrozic with “wherein the first loopback communicated outside the testing phase of operation”. The motivation would be that by comparing test data with the original data, it may be determined whether or not a fault exists in the circuit, para 0049 of Gielarowski.
As per dependent claim 6, Patel in combination with Bodrozic and Gielarowski discloses the method of claim 4. Patel may not explicitly disclose, but Bodrozic teaches further comprising: coupling, using the transistor, a first portion of the first conductive path with a second portion of the first conductive path based at least in part on sending the third signal to the transistor (Referring to FIG. 2, the receivers 72 may include a disable input, and the memory interface controller 50 may disable the receivers 72 during normal mode, para 0045).
The same motivation that was utilized for combining Patel and Bodrozic as set forth in claim 4 is equally applicable to claim 6.
As per dependent claim 7, Patel in combination with Bodrozic and Gielarowski discloses the method of claim 1. Patel teaches further comprising: receiving, from the host device, a fourth signal to deactivate the one or more components of the memory device, wherein receiving the first signal is based at least in part on the receiving the fourth signal (If PG82RW7F [2] = ‘1’, which is a register, the RCD 74 detects a clock stopped power down mode, para 0133).
As per dependent claim 8, Patel in combination with Bodrozic and Gielarowski discloses the method of claim 7. Patel teaches further comprising: sending, to the PMIC, a fifth signal to deactivate the one or more components of the PMIC based at least in part on receiving the fourth signal (In response to the RCD 74 detecting a clock stopped power down mode, an interrupt signal GSI_N may be pulled low to the PMIC 100, and the PMIC 100 may adjust an operation mode to a low power mode, para 0133). 
As per dependent claim 9, Patel in combination with Bodrozic and Gielarowski discloses the method of claim 1. Patel teaches wherein sending the second signal to the PMIC occurs while the PMIC is in a deactivated state (The PMIC 100 may activate an RCD interface port 220a and an RCD-PMIC interface 102 in response to the SCL_S signal received at an input port 206b, para 0066 and FIG. 4. Hence, PMIC 100 was in a deactivated state prior to receiving the SCL_S signal).
As per independent claim 10, Patel teaches A method (A method for implementing a DDR5 PMIC (Power Management Integrated Circuit) interface protocol and operation is disclosed, para 0001), comprising:
receiving, at a power management integrated circuit (PMIC) (PMIC 100, para 0066, FIGS. 2 and 4), a first signal from a memory device of a memory system while one or more components of the PMIC is in a deactivated state (The PMIC 100 may have input port 204a. The input port 204a may receive a clock signal SCL generated by an RCD (Registering Clock Driver) 74 of a memory module 50a, paras 0053, 0056 and FIGS. 2-4. See para 0066 that the PMIC is activated after receiving the SCL_S signal);
selectively couples the memory device with the PMIC based at least in part on receiving a second signal (The number of signals, the number of connections and/or the type of data communicated using the RCD-PMIC interface 102 (i.e., the 
activating the one or more components of the PMIC based at least in part on receiving the first signal from the memory device over the first conductive path (After the SCL and SCL_S signals are received by the PMIC 100, the PMIC 100 may activate the RCD interface port 220a and the RCD-PMIC interface 102, para 0066 and FIGS. 3 and 4).
Patel discloses all of the claimed limitations from above. That is, Patel teaches an interface 102 between a memory module 50a comprising an RCD 74 and a PMIC 100 showing all of the required signals of the claim. However, the interface 102 between the memory module 50a comprising the RCD 74 and the PMIC 100 does not make use of loopback pins. Hence, Patel does not explicitly teach “over a first conductive path coupled with a first loopback pin of the memory device” and “wherein a transistor positioned on the first conductive path at a gate of the transistor over a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin”. Furthermore, Patel does not explicitly teach “wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the first signal and the second signal communicated outside the testing phase of operation”.
However, in an analogous art in the same field of endeavor, Bodrozic teaches over a first conductive path coupled with a first loopback pin of the memory device (Referring to FIG. 2, drivers 66 are coupled to a plurality of address and control 
wherein a transistor positioned on the first conductive path at a gate of the transistor over a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin (Referring to FIG. 2, the receivers 72 may include a disable input (mapped to the second loopback pin different from the first loopback pin), and the memory interface controller 50 may disable the receivers 72 during normal mode, para 0045. Those of skill in the art would recognize that the disable input to a receiver 72 is connected to a gate of a transistor);
the first signal and the second signal communicated outside the testing phase of operation (FIG. 2 illustrates address/control pins that are connected to driver 66 and receiver 72. Receiver 72 is only enabled during the loopback test mode and is disabled during normal operation, para 0045. However, during normal operation, address/control information is unidirectional and these information are transmitted via the drivers 66. Although a single driver 66 connected to the address/control pin is illustrated in FIG. 2, a plurality of drivers 66 may be present, para 0054).
Given the teaching of Bodrozic, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Patel with “over a first conductive path coupled with a first loopback pin of the memory device” and “wherein a transistor positioned on the first conductive path at a gate of the transistor over a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin” communicated outside the testing phase of operation”. The motivation would be that loopback testing allows at-speed and functional test of an interface hardware, para 0006 of Bodrozic.
Patel does not explicitly teach “wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the first signal and the second signal communicated outside the testing phase of operation”. Bodrozic teaches “the first signal and the second signal communicated outside the testing phase of operation”. Patel and Bodrozic combination was not relied upon to teach “wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation”.
However, in an analogous art in the same field of endeavor, Gielarowski teaches wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the first signal and the second signal communicated outside the testing phase of operation (FIG. 3 is a conceptual diagram illustrating the testing of interconnects between integrated circuits using multiple loopbacks. Loopback pins 308 and 312 are illustrated in FIG. 3, para 0038. FIG. 4 is flow diagram of a test using multiple loopbacks, para 0042. After completion of the test, at block 414, the captured test value is compared with the originally transmitted value, para 0049 and FIG. 4. Thus, during testing, test data is captured and compared. Paras 0024 and 0059 illustrate both normal and mode of operations of the loopback pins).
communicated outside the testing phase of operation”. The motivation would be that by comparing test data with the original data, it may be determined whether or not a fault exists in the circuit, para 0049 of Gielarowski.
As per dependent claim 11, Patel in combination with Bodrozic discloses the method of claim 10. Patel teaches further comprising: receiving, from a host device via a sideband channel, a third signal to deactivate the one or more components of the PMIC, wherein receiving the first signal is based at least in part on receiving the third signal (Commands may be presented to the PMIC 100 via the bus 104, para 0032. Since SCL_S is a clock signal and the clock signal is received from the SPD hub 200, and the clock signal activates the RCD interface 220a, it is obvious that taking away the clock signal would deactivate the component RCD interface 220a of the PMIC 100, para 0066 and FIG. 4).
As per dependent claims 12-14, these claims are rejected based on arguments provided above for similar rejected dependent claim 8.
As per dependent claim 16, Patel in combination with Bodrozic discloses the method of claim 10. Patel teaches wherein the first signal is received by an inter-integrated circuit of the PMIC (The RCD 74 may be an inter-integrated circuit, para 0034).

As per dependent claim 20, Patel in combination with Bodrozic discloses the system of claim 17. Patel teaches further comprising: a first group of memory devices coupled with a first channel, the first group of memory devices comprising the memory device (The circuits 82a-82n may each be implemented as a memory channel. Each of the memory channels 82a-82n may comprise a number of blocks 84a-84n RAM chips, para 0031 and FIG. 2. See FIG. 2 where each channel corresponds to a DQ bus);
a second group of memory devices coupled with a second channel (The circuits 82a-82n may each be implemented as a memory channel. Each of the memory channels 82a-82n may comprise a number of blocks 84a-84n RAM chips, para 0031 and FIG. 2. See FIG. 2 where each channel corresponds to a DQ bus), wherein the PMIC is configured to enter the deactivated state based at least in part on the first group of memory devices and the second group of memory devices entering a deactivated state (The RCD 74 may use the interface 102 to communicate to the PMIC 100 that the memory module(s) 50a-50n are in a low powered state. The RCD 74 may be configured to drive the interrupt signal GSI_N to a particular state. In one example, the RCD 74 may drive the GSI_N output 170c low, to communicate to the PMIC 100 a notification that the memory modules 50a-50n are in a low power state. The PMIC 100 may detect the notification from the interrupt signal GSI_N and respond accordingly, para 0054 and FIG. 2. The PMIC 100 may perform power management to improve 
As per dependent claim 21, Patel in combination with Bodrozic discloses the system of claim 20. Patel teaches wherein the memory device of the first group of memory devices is configured to send a first sleep signal to the PMIC over a third conductive path and a second memory device of the second group of memory devices is configured to send a second sleep signal to the PMIC over the third conductive path, wherein the PMIC enters the deactivated state based at least in part on receiving the first sleep signal and the second sleep signal using the third conductive path (The RCD 74 may use the interface 102 to communicate to the PMIC 100 that the memory module(s) 50a-50n are in a low powered state. The RCD 74 may be configured to drive the interrupt signal GSI_N to a particular state. In one example, the RCD 74 may drive the GSI_N output 170c low, to communicate to the PMIC 100 a notification that the memory modules 50a-50n are in a low power state. The PMIC 100 may detect the notification from the interrupt signal GSI_N and respond accordingly, para 0054 and FIG. 2. The PMIC 100 may perform power management to improve performance (e.g., reduce power consumption) in response to the RCD 74 being in the low power state, para 0070). 
As per dependent claim 22, Patel in combination with Bodrozic discloses the system of claim 21. Patel teaches wherein the third conductive path comprises the first conductive path (The RCD 74 may use the interface 102 to communicate to the PMIC 100 that the memory module(s) 50a-50n are in a low powered state. The RCD 74 may be configured to drive the interrupt signal GSI_N to a particular state. In one 
As per dependent claim 23, this claim is rejected based on arguments provided above for similar rejected dependent claim 21. 
As per dependent claim 24, Patel in combination with Bodrozic discloses the system of claim 17. Patel teaches wherein the first conductive path is coupled with a serial clock pin of the PMIC (The RCD circuit 74 may implement a 1 MHz inter-integrated circuit (I.sup.2C) bus (e.g., a serial bus), para 0034).
 As per dependent claim 25, this claim is rejected based on arguments provided above for similar rejected dependent claim 16.
As per dependent claim 26, this claim is rejected based on arguments provided above for similar rejected dependent claim 8.
As per dependent claim 27, Patel in combination with Bodrozic discloses the system of claim 17. Patel teaches further comprising: a hub coupled with the PMIC and an edge connector, the hub configured to interface between a host device and one or more components of the memory system including the PMIC (SPD hub 200 in FIG. 4 carrying signal lines 104 from the host to the PMIC 100, para 0041 and FIG. 4), wherein the PMIC enters the deactivated state based at least in part on receiving a second signal from the host device using the hub (Commands may be presented to the PMIC 100 via the bus 104, para 0032. Since SCL_S is a clock signal and the clock signal is received from the SPD hub 200, and the clock signal activates 
As per dependent claim 28, Patel in combination with Bodrozic discloses the system of claim 17. Patel may not explicitly disclose, but Bodrozic teaches wherein the first loopback pin of the memory device is configured to provide feedback information during a testing procedure of the memory device (Referring to FIG. 2, drivers 66 are coupled to a plurality of address and control pins to which one or more memory modules are capable of being coupled. The address pins are further coupled to receivers 72, para 0038. To support loopback test mode, the receivers 72 are provided, para 0045).
The same motivation that was utilized for combining Patel and Bodrozic as set forth in claim 17 is equally applicable to claim 28.
As per dependent claim 29, Patel in combination with Bodrozic discloses the system of claim 17. Patel teaches further comprising: an edge connector configured to selectively couple the memory device with a host device, wherein a pin of the PMIC may be coupled with the edge connector (SPD hub 200 in FIG. 4 carrying signal lines 104 from the host to the PMIC 100, para 0041 and FIG. 4).
As per independent claim 30, this claim is rejected based on arguments provided above for similar rejected independent claim 1. See FIG. 2 of Patel for a memory device 50a.
As per independent claim 32, Patel teaches A power management integrated circuit (PMIC) (FIG. 4 illustrates a block diagram of a power management interface circuit (PMIC) 100, para 0055), comprising:
an inter-integrated circuit coupled with a first conductive path (An RCD (Registering clock driver) 74 may implement an inter-integrated circuit bus, para 0034. A clock signal SCL may be output from the RCD 74 to the PMIC 100 over the point-to-point interface 102, para 0053);
a controller (An RCD interface 220a and a host and control interface 220b both part of the PMIC 100, para 0057 and FIG. 4) operable to:
receive a first signal from a memory device of a memory system over the first conductive path while one or more components of the PMIC is in a deactivated state (The clock signal SCL may be output from the RCD 74 to the PMIC 100 over the point-to-point interface 102, para 0053. Input 204a of the  PMIC 100 may receive the clock signal SCL, para 0056. In a clock stopped power down mode, the RCD 74 may shut off the clock signal SCL, para 0111);
selectively couples the memory device with the PMIC based at least in part on receiving a second signal (The number of signals, the number of connections and/or the type of data communicated using the RCD-PMIC interface 102 (i.e., the interface 102 between RCD 74 in the memory module 50a and the PMIC 100, see FIGS. 2-4) may be varied according to the design criteria of a particular implementation, para 0044);
activate the one or more components of the PMIC based at least in part on receiving the first signal from the memory device over the first conductive path (After the clock signal SCL is sent to the PMIC 100, the PMIC 100 may activate RCD interface port 220a and the RCD-PMIC interface 102 in response to signal SCL_S received at input 206b, para 0066 and FIG. 4).
communicated outside the testing phase of operation”.
However, in an analogous art in the same field of endeavor, Bodrozic teaches wherein the first conductive path is coupled with a first loopback pin of the memory device (Referring to FIG. 2, drivers 66 are coupled to a plurality of address and control pins to which one or more memory modules are capable of being coupled. The address pins are further coupled to receivers 72, para 0038. To support loopback test mode, the receivers 72 are provided, para 0045);
wherein a transistor positioned on the first conductive path at a gate of the transistor over a second conductive path coupled with a second loopback pin of the memory device different from the fist loopback pin (Referring to FIG. 2, the receivers 72 may include a disable input (mapped to the second loopback pin different from the first loopback pin), and the memory interface controller 50 may disable the 
the first signal and the second signal communicated outside the testing phase of operation (FIG. 2 illustrates address/control pins that are connected to driver 66 and receiver 72. Receiver 72 is only enabled during the loopback test mode and is disabled during normal operation, para 0045. However, during normal operation, address/control information is unidirectional and these information are transmitted via the drivers 66. Although a single driver 66 connected to the address/control pin is illustrated in FIG. 2, a plurality of drivers 66 may be present, para 0054).
Given the teaching of Bodrozic, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Patel with “wherein the first conductive path is coupled with a first loopback pin of the memory device” and “wherein a transistor positioned on the first conductive path at a gate of the transistor over a second conductive path coupled with a second loopback pin of the memory device different from the fist loopback pin” and “the first signal and the second signal communicated outside the testing phase of operation”. The motivation would be that loopback testing allows at-speed and functional test of an interface hardware, para 0006 of Bodrozic.
Patel does not explicitly teach “and wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the first signal and the second signal communicated outside the testing phase of operation”. Bodrozic teaches “the first signal and the second signal communicated outside the testing phase of operation”. Patel and Bodrozic combination 
However, in an analogous art in the same field of endeavor, Gielarowski teaches and wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the first signal and the second signal communicated outside the testing phase of operation (FIG. 3 is a conceptual diagram illustrating the testing of interconnects between integrated circuits using multiple loopbacks. Loopback pins 308 and 312 are illustrated in FIG. 3, para 0038. FIG. 4 is flow diagram of a test using multiple loopbacks, para 0042. After completion of the test, at block 414, the captured test value is compared with the originally transmitted value, para 0049 and FIG. 4. Thus, during testing, test data is captured and compared. Paras 0024 and 0059 illustrate both a normal and a test mode of operation of the loopback pins).
Given the teaching of Gielarowski, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Patel and Bodrozic with “and wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, the first signal and the second signal communicated outside the testing phase of operation”. The motivation would be that by comparing test data with the original data, it may be determined whether or not a fault exists in the circuit, para 0049 of Gielarowski.
further comprising: an interface coupled with a sideband channel that is coupled with a host device (A bus 104 may be implemented as a host interface, para 0041 and FIG. 4), wherein the controller is further operable to:
receive, from the host device via the sideband channel, a third signal to deactivate the one or more components of the PMIC (Commands may be presented to the PMIC 100 via the bus 104, para 0032. Since SCL_S is a clock signal and the clock signal is received from the SPD hub 200, and the clock signal activates the RCD interface 220a, it is obvious that taking away the clock signal would deactivate the component RCD interface 220a of the PMIC 100, para 0066 and FIG. 4).
Claims 2-3, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bodrozic and in further view of Gielarowski and in further view of Chang et al. US 2018/0275714 (“Chang”).
As per dependent claim 2, Patel in combination with Bodrozic and Gielarowski discloses the method of claim 1. Patel teaches further comprising: a fourth signal on a third conductive path coupled with the PMIC (SDA_S signal is received at input port 206a of the PMIC 100, para 0066 and FIG. 4. The signal SDA_S may be a data signal, para 0056), the fourth signal for activating the one or more components of the PMIC (The PMIC 100 may activate an RCD interface port 220a and an RCD-PMIC interface 102 in response to the SDA_S signal received at an input port 206a, para 0066 and FIG. 4).

However, in an analogous art in the same field of endeavor, Chang teaches inducing based at least in part on sending the second signal using first the conductive path (FIG. 5 illustrates an inductive coupling circuit 100, para 0053. The inductive coupling circuit may receive a DATA_IN signal, a clock CLK_IN signal and may present a DATA_OUT signal, para 0054).
Given the teaching of Chang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Patel, Bodrozic, and Gielarowski with “inducing based at least in part on sending the second signal using the first conductive path”. The motivation would be that an inductive coupling circuit may be configured to reduce and/or eliminate mismatch between bit to bit delay and clock tree delay, para 0058 of Chang.
As per dependent claim 3, Patel in combination with Bodrozic, Gielarowski, and Chang discloses the method of claim 2. Patel teaches further comprising: toggling the second signal sent over the first conductive path between different voltage levels (SCL_S may be a clock signal received from a SPD hub 200, para 0056 and FIG. 4. Because SCL_S is a clock signal, it toggles between different voltage levels).
Patel, Bodrozic, and Gielarowski may not explicitly disclose, but Chang teaches wherein inducing the fourth signal on the third conductive path is based at least in part on toggling the second signal (FIG. 5 illustrates an inductive coupling circuit 
The same motivation that was utilized for combining Patel and Chang as set forth in claim 2 is equally applicable to claim 3.
As per dependent claims 15 and 18, these claims are rejected based on arguments provided above for similar rejected dependent claim 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132